Case 20-31700-KLP         Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31              Desc Main
                                   Document      Page 1 of 22



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

____________________________________
IN RE:                               )
                                     )
JOSEPH ANTHONY NICOTERA             )                 Case No. 20-31700-KLP
CAROLYN MARIE NICOTERA               )                Chapter 13
                                     )
                  Debtors            )

                MEMORANDUM IN SUPPORT OF MOTION TO IMPOSE
               AUTOMATIC STAY AND TO EXTEND AUTOMATIC STAY

       COME NOW, JOSEPH ANTHONY NICOTERA and CAROLYN MARIE NICOTERA

(the “Debtors”), by counsel, pursuant to 11 U.S.C. § 362(c) and file the following Memorandum

in Support of Motion to Impose Automatic Stay and Extend Automatic Stay and, and affirmatively

state as follows:

                                           Jurisdiction

       1.      Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

       2.      This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

       3.      Venue is proper pursuant to 28 U.S.C. § 1409.

                                        Background Facts

       4.      On March 27, 2020 (hereinafter the “Petition Date”), the Debtors filed a petition

for relief under Chapter 13 of the Bankruptcy Code (the “instant case”).




James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtors
Case 20-31700-KLP           Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31        Desc Main
                                     Document      Page 2 of 22



       5.      Within the year prior to filing the instant case, Joseph Anthony Nicotera was a

debtor in two (2) pending Chapter 13 bankruptcy cases which were dismissed, a Chapter 13 case

filed on June 12, 2019 and dismissed on or about September 25, 2019 (Case No. 19-33126) (“First

Case”) and a Chapter 13 case filed on November 8, 2019 and dismissed on or about March 31,

2020 (Case No. 19-35903) (“Second Case”).

       6.      Within the year prior to filing the instant case, Carolyn Marie Nicotera was a co-

debtor in the First Case.

       7.      The First Case was dismissed on the Chapter 13 Trustee’s Motion due to delinquent

payments. Prior to filing the First Case, Mr. Nicotera was employed by a Federal government

contractor. During that time the Debtors had worked out mortgage payment arrangements with

their mortgage companies with plans to be caught up during the first quarter of 2019.

Unfortunately Mr. Nicotera was furloughed from his job in December 2018 and he had no income

unable for several weeks. This resulted in the Debtors not being able to continue the payment

arrangements they had made with their mortgage companies. The Debtors attempted to work out

a temporary forbearance, but neither bank was willing to do so. At the time of the filing of the

First Case, the Debtors were under the belief that Mr. Nicotera’s furlough was temporary and he

would start working in a relatively short time. Unfortunately the furlough was not temporary and

Mr. Nicotera was not re-hired, and he had to rely on his own business for income. In addition, Mr.

Nicotera’s employer has failed to pay him his final paycheck in excess of $10,000, causing further

strain on the Debtors.

       8.      During the First Case, the Debtors were instructed to use the TFS to make Trustee

payments. The Debtors experienced some issues with the TFS platform and requested help from

their counsel, who instructed them to contact the TFS Help Desk, which they did. After several



                                                2
Case 20-31700-KLP         Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31             Desc Main
                                   Document      Page 3 of 22



days the Help Desk finally respond to the Debtors, and they thought they had resolved the payment

issue, and they remitted their first payment. This issue, coupled with the fact the Debtor had little

to no liquid funds on hand (due to my job loss) to meet all of their financial obligations, made it

very challenging to make all of the Trustee payments. Prior to the hearing on the Motion to

Dismiss the First Case, the Debtors provided their counsel with proof the payment was made via

TFS, but counsel informed them the this evidence was insufficient to the Court at the hearing, and

the case was dismissed.

       9.      After the First Case was dismissed, the Debtors had no intention or interest in

refiling a bankruptcy petition as they believed they had worked out payment plans with their

creditors, including the IRS, Virginia Department of Taxation, and various other creditors. With

respect to the mortgages, the Debtors worked out loan modifications with US Bank and Pentagon

Federal Credit Union. They were unsuccessful in reaching an agreement with Virginia Partners

Bank. Once Virginia Partners Bank informed the Debtors that their payment offer would not be

accepted, the Debtors were left with three choices, find money to pay off the note that was being

called (approximately $108,000), accept the foreclosure, or refile for bankruptcy. While the

Debtors did have two potential sources to help them pay off the Virginia Partners Bank note in its

entirety, they needed additional time to do so. The Debtors contacted Virginia Partners Bank and

informed them of this possibility. Virginia Partners Bank indicated that they would consider an

extension of time. Given how close the foreclosure date was, the Debtors were concerned Virginia

Partners Bank may run out the clock and proceed with the foreclosure. Mr. Nicotera personally

went to Virginia Partners Bank to plead personally for additional time. When I showed up, he was

not permitted to speak with the representative handling his loan. Despite the efforts of the Debtors,

Virginia Partners Bank would not allow the Debtors additional time to enough time to put together



                                                 3
Case 20-31700-KLP        Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31             Desc Main
                                  Document      Page 4 of 22



the funds to cure the default, and proceeded with the foreclosure. Once the Debtors understood

this, they contacted an attorney to start the refiling for Chapter 13 bankruptcy. The Debtors spent

hours and days working with their creditors to make payment arrangements with their creditors.

Virginia Partners Bank was the only creditor one not willing to give them the time they needed to

cure the default. It was Virginia Partner’s initiation of foreclosure proceedings that necessitated

the filing of the Second Case.

       10.     Since the dismissal of the Second Case, Mrs. Nicotera’s business was starting to

gain traction and generate income, but not enough to carry the family while Mr. Nicotera was

looking for work. After Mr. Nicotera was furloughed he continued to job hunt and re-engage work

with his own company with Strategic Business Solutions. Because of the furlough and that the

work he does is primarily Federal contracting, the job/contracting environment was a bit tight at

that time, and good solid consistent work was difficult to find and maintain. But the opportunities

for Mr. Nicotera were starting to come in the form of solid commitments from

contractors/employers. Going into the Second Case, he was starting to get into a solid position to

be able to meet all of my financial obligations, including payment to the Trustee. That being said,

it took longer than expected for Mr. Nicotera to being receiving payments from his clients. And,

this once again, put a strain on my finances. In order to meet my financial obligations I was forced

to reach out to family members for assistance. Two issues, with the Second Case with respect to

the Trustee payment. First, the Debtors were not in agreement (or at least not understanding)

regarding the monthly payment. The Debtors was able and willing to make the first payment of

$3,900.00. However, they were not sure about being able to make future payments because Mr.

Nicotera had still not been paid over $10,000 from his prior employer and he was still waiting on

payments from clients. The Debtors were told by counsel that the plan could be adjusted if need



                                                 4
Case 20-31700-KLP        Doc 27     Filed 04/27/20 Entered 04/27/20 14:30:31             Desc Main
                                   Document      Page 5 of 22



be. However, prior to their first payment they were informed by counsel the payment plan payment

would need to be increased.

       11.     Since the dismissal of the Second Case, Mr. Nicotera has secured a full-time job in

Information Technology with Cask NX, LLC and Mrs. Nicotera’s business is profitable and

successfully growing. In addition, the Debtors also have income from Mr. Nicotera’s business as

well as rental income. Now that the Debtors’ financial situation has improved, they are confident

that they can meet our regular payments and the Trustee payments in this case.

                                    Facts of the Instant Case

       12.     In the instant case, Debtors have proposed a Chapter 13 Plan (the “Plan”) that

commits to pay the Trustee all projected disposable income, $2,975.00 per month for 12 months,

then $6,359.00 for 48 months.

       13.     Among other provisions, the Plan proposes the following: Payment through the

Trustee to Pentagon Federal Credit Union and Virginia Partners Credit Union for mortgage

arrearages, Vistas at Windsor Hills Townhomes and Windsor Hills Master Community for HOA

dues, the Internal Revenue Service for income taxes, local taxes, and to unsecured creditors a

seventy percent (70%) for joint creditors, and five percent (5%) for other creditors.

                                            Discussion

       14.     Because the instant case was commenced within one (1) year of the dismissal of

the prior case, the automatic stay in the instant case will expire “with respect to any action taken

with respect to a debt or property securing such debt or with respect to any lease . . . ” unless the

Court extends the automatic stay. 11 U.S.C. § 362(c)(3)(A) and (B).

       15.     Pursuant to 11 U.S.C. § 362(c)(3)(B), Debtors must demonstrate to the Court that

the instant case was filed in good faith in order to obtain an extension of the automatic stay.



                                                 5
Case 20-31700-KLP        Doc 27     Filed 04/27/20 Entered 04/27/20 14:30:31              Desc Main
                                   Document      Page 6 of 22



       16.     If the Court finds grounds for presuming the instant case was filed “not in good

faith,” § 362(c)(3)(C) would impose a burden on Debtors to overcome such presumption and prove

good faith by clear and convincing evidence. If, however, the Court finds no grounds for presuming

the instant case was filed “not in good faith,” Debtors must merely prove good faith by a

preponderance of the evidence. In re Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re

Ball, 336 B.R. 268, 273 (Bankr. M.D.N.C. 2006).

       17.     Within the context of motions to continue the automatic stay pursuant to

§ 362(c)(3), In re Chaney, 362 B.R. 690, 694 (Bankr. E.D. Va. 2007), instructs that the term “good
                                                                                                    th
faith” was defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d 968, 972 (4
                                                                               th
Cir. 1982), further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4 Cir. 1986), and left

unchanged by Congress when it created § 362(c)(3). Chaney at 694.

       18.     Pursuant to Neufeld v. Freeman, good faith determinations require courts to

consider, inter alia, “the percentage of proposed repayment, the debtor’s financial situation, the

period of time payment will be made, the debtor’s employment history and prospects, the nature

and amount of unsecured claims, the debtor’s past bankruptcy filings, the debtor’s honesty in

representing facts, and any unusual or exceptional problems facing the particular debtor.” Id. at

152, citing Deans v. O’Donnell, 692 F.2d at 972. The focus of the inquiry is “to determine whether

or not . . . there has been ‘an abuse of the provisions, purpose, or spirit’ of Chapter 13 in the

proposal or plan.” Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20
          th
at 319 (14 ed. 1978).

       19.     In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be extended pursuant to § 362(c)(3), “the court must be satisfied

that the plan in the new case will succeed where the plan in the prior case did not. Usually this will

                                                  6
Case 20-31700-KLP         Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31               Desc Main
                                   Document      Page 7 of 22



require a finding that some change in the financial or personal affairs of the debtor has occurred

that will allow the debtor to perform under the terms of the plan in the new case. But the inquiry

does not end there. The court needs to determine that the repetitive filing does not violate the spirit

of the Bankruptcy Code. The new case must not be a ploy to frustrate creditors. It must represent

a sincere effort on the part of the debtor to advance the goals and purposes of chapter 13.” Chaney

at 694.

                                             Argument

          20.   In the case sub judice there is a presumption that the instant case was filed “not in

good faith” as to all creditors. Therefore, Debtors must prove by clear and convincing evidence

that the instant case was filed in good faith.

          21.   In the instant case, the Debtors have acted in good faith, and Debtors request that

the Court grant an imposition and extension of the automatic stay as to all creditors, as to Debtors

and the Debtors’ property, and as to the property of the estate for the duration of the instant case.

In support thereof, Debtors submit an Affidavit, which is attached hereto as Exhibit “1” and

incorporated herein by this reference.

          22.   Applying the Neufeld factors to Debtor’s circumstances and to this case leads to

the following conclusions:

          a.    Percentage of proposed repayment - The Plan proposes to pay a dividend of 70%

to joint creditors and 2% to all other non-priority unsecured creditors. Such creditors would receive

a dividend of 0% if Debtors were to file a Chapter 7 bankruptcy case. Application of this factor

favors a finding of good faith.

          b.    Debtors’ financial situation – Mr. Nicotera has a full-time job in Information

Technology with Cask NX, LLC and Mrs. Nicotera’s her own business. In addition, the Debtors



                                                  7
Case 20-31700-KLP          Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31              Desc Main
                                    Document      Page 8 of 22



also have income from Mr. Nicotera’s business as well as rental income. Application of this factor

favors a finding of good faith.

         c.    Period of time payment will be made - The period of time in which payments will

be made is reasonable and is based upon the Debtor’s best efforts. Application of this factor favors

a finding of good faith.

         d.    Debtor’s employment history and prospects – Mr. Nicotera has a full-time job in

Information Technology with Cask NX, LLC and Mrs. Nicotera’s her own business. In addition,

the Debtors also have income from Mr. Nicotera’s business as well as rental income. Application

of this factor favors a finding of good faith.

         e.    Nature and amount of unsecured claims – The Debtors’ Schedule F non-priority

unsecured debts are estimated to be approximately $415,025.00. The Debtors has not incurred any

unsecured debt for luxury goods or services or any unsecured debt due to revolving credit accounts

or pay day loans within the 90 days prior to filing the instant case. Application of this factor favors

a finding of good faith.

         f.    Debtor’s past bankruptcy filings - The instant Motion is required due to the fact

that the Debtor’s previous case that was dismissed within one (1) year of the Filing Date hereof.

The Affidavit attached hereto as Exhibit “1” describes fully the reasons that the previous case was

dismissed. Debtor incorporates such explanation herein by this reference. Debtor’s hardships do

not indicate an abuse of the bankruptcy system; rather, they indicate an honest but thus far

unsuccessful attempt to financially reorganize. Application of this factor favors a finding of good

faith.

         g.    Debtor’s honesty in representing facts – Debtors have fully disclosed all assets,

liabilities, and pertinent information regarding personal and financial affairs and is prepared to



                                                  8
Case 20-31700-KLP         Doc 27     Filed 04/27/20 Entered 04/27/20 14:30:31               Desc Main
                                    Document      Page 9 of 22



cooperate fully with the Chapter 13 Trustee. Application of this factor favors a finding of good

faith.

         h.     Any unusual or exceptional problems facing the particular debtors – There are no

unusual or exceptional problems facing Debtors. Application of this factor favors a finding of good

faith.

         23.    Debtors assert that the instant case does not “violate the spirit of the Bankruptcy

Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a sincere effort on the part

of the debtor to advance the goals and purposes of chapter 13”. See Chaney at 694. In support

hereof, the Debtors assert the following additional arguments:

         a.     The timing of the petition – Between the dismissal of the previous case and the

instant case, Debtors did not act in a manner so as to purposely delay payment of debts and did not

delay in filing the instant case so as to intentionally frustrate creditors. Debtors’ actions in this

regard indicate an intent to use the bankruptcy system to resolve debts in an appropriate manner.

Application of this factor favors a finding of good faith.

         b.     How the debt(s) arose – The debts in this case arose primarily over a period of time

extending back several years. The debts were not the result of misuse of credit or luxury spending;

rather, they arose as a result of ordinary living expenses that Debtors became unable to repay.

Application of this factor favors a finding of good faith.

         c.     The debtor’s motive in filing the petition – Debtors’ motive in filing this case is to

apply best efforts to repay creditors and receive a fresh start through bankruptcy. Application of

this factor favors a finding of good faith.

         d.     How the debtor’s actions affected creditors – The Plan provisions and treatment of

creditors are generally described in paragraph 7, supra. This factor will rarely favor a debtor,



                                                   9
Case 20-31700-KLP        Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31             Desc Main
                                  Document     Page 10 of 22



because “[f]iling for bankruptcy relief will almost always prejudice one's creditors.” Galanis, 334

B.R. at 696.

       e.      Changes in circumstance and ability to complete this case – The Affidavit attached

hereto as Exhibit “1” describes fully the Debtors’ changes in circumstances and explain both the

legitimate bases for the filing of this case as well as the Debtors’ ability to complete this case.

Debtors incorporate such explanations herein by this reference. Application of this factor favors a

finding of good faith.

       WHEREFORE, the Debtors, Joseph Anthony Nicotera and Carolyn Marie Nicotera,

respectfully request this Honorable Court to enter an Order imposing the automatic stay as to all

creditors as to Joseph Anthony Nicotera, and extending the automatic stay as to Carolyn Marie

Nicotera, and as to the property of the estate of the Debtors, for the duration of the instant case,

and for such other and further relief as to the Court shall be deemed appropriate.


                                              Respectfully submitted,

                                              JOSEPH ANTHONY NICOTERA
                                              CAROLYN MARIE NICOTERA
                                              By Counsel


                                              /s/ James E. Kane
                                              James E. Kane (VSB# 30081)
                                              KANE & PAPA, P.C.
                                              P. O. Box 508
                                              Richmond, Virginia 23218-0508
                                              Telephone (804) 225-9500
                                              Counsel for Debtors




                                                10
Case 20-31700-KLP        Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31            Desc Main
                                  Document     Page 11 of 22




                                CERTIFICATE OF SERVICE

        I certify that on April 27, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtors




                                                11
Case 20-31700-KLP           Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31           Desc Main
                                     Document     Page 12 of 22



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

____________________________________
IN RE:                               )
                                     )
JOSEPH ANTHONY NICOTERA             )                 Case No. 20-31700-KLP
CAROLYN MARIE NICOTERA               )                Chapter 13
                                     )
                  Debtors            )

 AFFIDAVIT OF JOSEPH ANTHONY NICOTERA AND CAROLYN MARIE NICOTERA

       BEFORE ME, the undersigned authority, personally appeared Joseph Anthony Nicotera

and Carolyn Marie Nicotera, known to me, and upon oaths, stated as follows:

       1.      Our names are Joseph Anthony Nicotera and Carolyn Marie Nicotera. We are

above the age of 18 years, and competent to make this affidavit.

       2.      We have personal knowledge of the facts set forth in this affidavit.

       3.      We reside at 1415 Heatherstone Drive, Fredericksburg, VA 22407.

       4.      Mr. Nicotera has a full-time job in Information Technology with Cask NX, LLC

and Mrs. Nicotera operates her own business. In addition to the aforementioned earned income,

we have rental income. We are the Debtors in the present bankruptcy case.

       5.      Within the year prior to filing the initial case, Joseph Anthony Nicotera was a debtor

in two (2) pending Chapter 13 bankruptcy cases which were dismissed, a Chapter 13 case filed on

June 12, 2019 and dismissed on or about September 25, 2019 (Case No. 19-33126) (“First Case”)

and a Chapter 13 case filed on November 8, 2019 and dismissed on or about March 31, 2020 (Case

No. 19-35903) (“Second Case”).

       6.      Within the year prior to filing the initial case, Carolyn Marie Nicotera was a co-

debtor in the First Case.


                                                12
Case 20-31700-KLP        Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31            Desc Main
                                  Document     Page 13 of 22



       7.      The First Case was dismissed on the Chapter 13 Trustee’s Motion due to delinquent

payments. Prior to filing the First Case, Mr. Nicotera was employed by a Federal government

contractor.   During that time we had worked out mortgage payment arrangements with our

mortgage companies, with plans to be caught up during the first quarter of 2019. Unfortunately

Mr. Nicotera was furloughed from his job in December 2018 and he had no income available for

several weeks after the furlough. This resulted in us not being able to continue the payment

arrangements we had made with our mortgage companies. We researched various forbearance/loss

mitigation opportunities with the various mortgage companies, but we were not successful in

securing one, with the exception of US Bank. At the time of the filing of the First Case, we were

under the belief that Mr. Nicotera’s furlough was temporary and he would start work in a relatively

short time. Unfortunately the furlough was not temporary and Mr. Nicotera was not re-hired, and

he had to rely on his own business for income. In addition, Mr. Nicotera’s prior employer had

failed to pay him his final paycheck in excess of $10,000, causing us further financial hardship.

       8.      Upon filing the First Case, we were instructed by the Trustee to use TFS (as the

preferred method) to make Trustee payments. We experienced account set-up issues with the TFS

platform and requested help from our counsel, who instructed us to contact the TFS Help Desk,

which we did. After several days, the Help Desk finally responded to us and we thought we had

resolved the payment issue, so we remitted the required payment. This issue, coupled with the

fact we had little to no liquid funds on hand (due to Mr. Nicotera’s job loss) to meet all of our

financial obligations, made it very challenging to make the initial and subsequent Trustee

payments. Prior to the hearing on the Motion to Dismiss the First Case, we provided our counsel

with proof the payment was submitted via TFS, but counsel informed us the this evidence was

insufficient to the Court at the hearing, and the case was dismissed.



                                                13
Case 20-31700-KLP        Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31              Desc Main
                                  Document     Page 14 of 22



       9.      Since the dismissal of the First Case, Mrs. Nicotera’s business was starting to gain

traction and generate income, but not enough to carry the family while Mr. Nicotera was seeking

work. After Mr. Nicotera was furloughed he continued to job hunt and re-engage work with his

company, Strategic Business Solutions. Because of the furlough and that the work he does is

primarily Federal contracting, the job/contracting environment was a bit tight at that time, and

good solid consistent workflow was difficult to find and maintain. But the opportunities for Mr.

Nicotera were starting to come in the form of solid commitments from contractors/employers.

Going into the Second Case, he was starting to get positioned to be able to meet all of his financial

obligations, including payment to the Trustee. That being said, it took longer than expected for

Mr. Nicotera to being receiving payments from his clients. And, this once again, put a strain on

our finances. In order to meet our financial obligations, we reached out to family members for

assistance until Mr. Nicotera’s work situation improved to the point of being fully sustainable on

his own.

       10.     After the First Case was dismissed, we had no intention or interest in refiling a

bankruptcy petition. We made the decision to try and work out payment arrangements with our

various creditors, including the IRS and the Virginia Department of Taxation. With respect to the

mortgages, we worked with US Bank and Pentagon Federal Credit Union on loan modifications

for each of the respective loans. However, we were unsuccessful in securing a working agreement

with Virginia Partners Bank. While we did have two potential resources to help us pay off the

Virginia Partners Bank arrearage or the note in its entirety, we needed additional time to do so.

We contacted Virginia Partners Bank and informed them of this possibility. However, given how

close the foreclosure date was, the Debtors were concerned Virginia Partners Bank may run out

the clock and proceed with the foreclosure. Mr. Nicotera personally went to Virginia Partners Bank



                                                 14
Case 20-31700-KLP        Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31            Desc Main
                                  Document     Page 15 of 22



to plead for additional time. When he showed up, he was not able to speak with the representative

handling our loan. Because of this situation, we were left with three choices, find money to pay

off the note that was being called (approximately $108,000 if we were permitted time to do so),

accept the foreclosure, or refile for bankruptcy. Despite our efforts, Virginia Partners Bank would

not allow the Debtors additional time to enough time to put together the funds to pay off the note

(or pay back the arrearage amount), and proceeded with the foreclosure. Once this was understood,

we contacted legal counsel to start the refiling for Chapter 13 bankruptcy. As stated previously,

we did not want to re-file for Chapter 13 as we had spent hours and days working with our creditors

to make reasonable payment arrangements to avoid refiling. Virginia Partners Bank was the only

creditor not willing to give us the time we needed. It was Virginia Partner’s initiation of

foreclosure proceedings that necessitated the filing of the Second Case.

       11.      The Second Case was dismissed due to failure to commence payments. I, Mr.

Nicotera, did mail the first payment to the lock-box in Tennessee per the instructions I received

from my attorney. The first payment was submitted close to the deadline due to a change in the

amount of the payment due, which was presented to me a day or two prior to the due date. While

I was able to make the first payment, I was unsure about my ability to make subsequent payments

due to the fact my payment amount increased (and was possibly going to increase again). This

situation, coupled with my paycheck issue cited previously, delayed my ability to make the next

two payments.

       12.       Since the dismissal of the Second Case, Mr. Nicotera has secured a full-time job

(which is part of a 5 year contract) in Information Technology with Cask NX, LLC and Mrs.

Nicotera’s business is profitable and successfully growing. In addition, we also have income from

Mr. Nicotera’s business as well as rental income. Now that our financial situation has improved,



                                                15
Case 20-31700-KLP        Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31             Desc Main
                                  Document     Page 16 of 22



we are confident that we can meet our regular payments and the Trustee payments in this case. In

addition, the Debtors have already made their first payment in this case, and future payments will

be made via a wage deduction from Mr. Nicotera’s employer.

       13.     We have listed all of our assets and all of our debts and have fully and accurately

disclosed all of our income and expenses in the Schedules in this case.

       14.     In the instant case, we have proposed a Chapter 13 Plan (the “Plan”) that commits

to pay the Trustee all projected disposable income, $2,975.00 per month for 12 months, then

$6,359.00 for 48 months. Among other provisions, the Plan proposes the following: Payment

through the Trustee to Pentagon Federal Credit Union and Virginia Partners Bank for mortgage

arrearages, Vistas at Windsor Hills Townhomes and Windsor Hills Master Community for HOA

dues, the Internal Revenue Service for income taxes, local taxes, and to unsecured creditors a

seventy percent (70%) for joint creditors, and five percent (5%) for other creditors.

       15.     After the dismissal of my previous case, we acted as fast as we reasonably could to

retain a bankruptcy attorney to file this case for me because we want to use the bankruptcy system

to resolve our debts.

       16.     Our debts arose as a result of ordinary living expenses. The debts we have

accumulated over several years and are not the result of any purchases of luxury goods or services.

       17.     We have also not incurred any unsecured debt due to revolving credit accounts or

pay day loans within the 90 days prior to filing the instant case.

       18.     We desire to use the bankruptcy system to obtain a fresh start and have not been

attempting to evade our responsibilities or delay our creditors’ attempts to collect.




                                                 16
Case 20-31700-KLP            Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31        Desc Main
                                      Document     Page 17 of 22



       19.     Our income is consistent and likely to remain so during this case. Our household

expenses are not likely to change substantially. We believe we will be able to make our payments

to the Trustee and meet our other obligations as they come due throughout this case.

       WITNESS the following signatures and seals.


/s/ Joseph Antony Nicotera
JOSEPH ANTHONY NICOTERA




State of Virginia; to wit:

The foregoing instrument was acknowledged before me on April 23, 2020, by JOSEPH
ANTHONY NICOTERA.

                                                                   /s/ Timothy David Watts
                                                                        Notary Public


My Commission Expires: December 31, 2022
Notary Registration Number: 7766992




                                                 17
Case 20-31700-KLP            Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31   Desc Main
                                      Document     Page 18 of 22




/s/ Carolyn Marie Nicotera
CAROLYN MARIE NICOTERA




State of Virginia; to wit:

The foregoing instrument was acknowledged before me on April 23, 2020, by CAROLYN MARIE
NICOTERA
.

                                                                 /s/ Timothy David Watts
                                                                      Notary Public


My Commission Expires: December 31, 2022
Notary Registration Number: 7766992




                                                 18
    Case 20-31700-KLP   Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31   Desc Main
                                 Document     Page 19 of 22


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         AES/FED
                         PO Box 2461
                         Harrisburg, PA 17106


                         Aura Zelada
                         1631 East Vine St. Ste. 300
                         Kissimmee, FL 34744


                         Bank of America
                         Attn: Bankruptcy
                         P.O. 982284
                         El Paso, TX 79998


                         C. Conrad c/o Jason Pelt
                         2052 Jefferson Davis Highway
                         Suite 201
                         Stafford, VA 22554


                         Cavalry Portfolio Services
                         500 Summit Lake
                         Suite 400
                         Valhalla, NY 10595


                         David Murphy
                         40 Carousel Dr.
                         Portland, CT 06480


                         Don Southern
                         c/o Goodall, Pelt, Carper
                         1259 Courthouse Road
                         Stafford, VA 22554


                         ECMC Group
                         Attn: Bankruptcy
                         111 Washington Ave South, Ste 1400
                         Minneapolis, MN 55401


                         EduCap Inc.
                         Attn: Bankruptcy
                         PO Box 82522
                         Lincoln, NE 68501


                         Fredericksburg Emergency Med
                         1001 Sam Perry Blvd
                         Fredericksburg, VA 22401
Case 20-31700-KLP   Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31   Desc Main
                             Document     Page 20 of 22



                     Internal Revenue Service
                     Centralized Insolvency Operati
                     P. O. Box 7346
                     Philadelphia, PA 19101-7346


                     John A. Nere, Jr., P.C.
                     806 Princess Anne St.
                     Fredericksburg, VA 22401


                     Kevin Fitzsimmons
                     11 Wheelwright LN
                     Stafford, VA 22554


                     Martin C. Conway
                     12934 Hardbor Dr. Ste. 107
                     Woodbridge, VA 22192


                     Mary Washington Hospital
                     1001 Sam Perry Blvd
                     Fredericksburg, VA 22401


                     OneMain Financial
                     Attn: Bankruptcy
                     Po Box 3251
                     Evansville, IN 47731


                     Pentagon Federal Cr Un
                     2930 Eisenhower Ave
                     Alexandria, VA 22314


                     Pentagon Federal Credit Union
                     Attn: Bankruptcy
                     Po Box 1432
                     Alexandria, VA 22313


                     Quantum3 Group, LLC
                     PO Box 788
                     Kirkland, WA 98083


                     Rafael Rivera
                     6114 Dory Landing Court
                     Burke, VA 22015
Case 20-31700-KLP   Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31   Desc Main
                             Document     Page 21 of 22



                     Shane A. Sims
                     PO Box 7166
                     Fredericksburg, VA 22404


                     Sharon Stuart, Esquire
                     8002 Discovery Drive, Ste. 422
                     Henrico, VA 23229


                     Southwest Credit Systems
                     4120 International Parkway
                     Suite 1100
                     Carrollton, TX 75007


                     Spotsylvania County Treasurer
                     9104 Courthouse Rd
                     Spotsylvania, VA 22553


                     US Bank Home Mortgage
                     4801 Frederica St.
                     Owensboro, KY 42301


                     US Department of Education
                     PO Box 105028
                     National Payment Center
                     Atlanta, GA 30348-5028


                     USAA Federal Savings Bank
                     Attn: Bankruptcy
                     10750 Mcdermott Freeway
                     San Antonio,, TX 78288


                     USAA Federal Savings Bank
                     Attn: Bankruptcy
                     10750 Mcdermott Freeway
                     San Antonio, TX 78288


                     Virginia Department of Taxatio
                     PO Box 2369
                     Richmond, VA 23218


                     Virginia Partners Credit Union
                     Po Box 8029
                     Fredericksburg, VA 22404
Case 20-31700-KLP   Doc 27    Filed 04/27/20 Entered 04/27/20 14:30:31   Desc Main
                             Document     Page 22 of 22



                     Vistas at Windsor Hills Townho
                     1631 East Vine St. Ste. 300
                     Kissimmee, FL 34744


                     Windsor Hills Master Community
                     1631 East Vine St., Ste. 300
                     Kissimmee, FL 34744
